In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21-1990
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

XIANBING GAN,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
          No. 1:18-cr-00781-1 — Thomas M. Durkin, Judge.
                     ____________________

 ARGUED SEPTEMBER 7, 2022 — DECIDED NOVEMBER 23, 2022
               ____________________

   Before SYKES, Chief Judge, and HAMILTON and BRENNAN,
Circuit Judges.
   HAMILTON, Circuit Judge. A jury convicted defendant-ap-
pellant Xianbing Gan on three counts of money laundering
and one count of operating an unlicensed money transmitting
business, but acquitted him on one count of participating in a
money laundering conspiracy. He was sentenced to 168
months in prison. Gan raises four issues on appeal: whether a
law enforcement expert improperly provided testimony
2                                                No. 21-1990

interpreting communications the jury could have understood
itself; whether a jury instruction misstated the mens rea re-
quired for the money-laundering convictions; whether the
prosecutor made improper remarks during closing; and
whether the district court erred by considering the acquitted
conspiracy conduct at sentencing.
    We aﬃrm Gan’s convictions and sentence. There was no
plain error in the challenged expert testimony. Gan waived
his jury instruction challenge. The prosecution’s closing re-
marks were not improper. And ﬁnally, binding Supreme
Court precedent allows consideration of acquitted conduct at
sentencing when, as in this case, the judge ﬁnds the conduct
proved by a preponderance of the evidence. In Part I, we pro-
vide factual and procedural background relevant to Gan’s
challenges. In Parts II through V, we consider each of Gan’s
four challenges.
I. Factual and Procedural Background
    Gan lived in Mexico and worked with business associates
in the United States to launder money for drug traﬃcking or-
ganizations. One of Gan’s couriers began cooperating with
the government and participated undercover in three cash
pickups coordinated by Gan. Recordings from those under-
cover operations and testimony from the courier were central
to the government’s case for the counts on which Gan was
convicted.
    A. The Money Laundering Method
   It is helpful to understand the money laundering method
used by Gan. His challenges include claims that expert testi-
mony undermined his defense of entrapment and that the
jury could have believed he acted “knowingly” but not
No. 21-1990                                                 3

“willfully.” Yet his use of complex concealment procedures
during the recorded transactions tends to show that Gan was
not a novice in this scheme.
    Gan and his associates used so-called “mirror transac-
tions” to launder money across international borders for drug
traﬃcking organizations. In a mirror transaction, a drug traf-
ﬁcking organization delivers cash to a courier for a money
laundering organization. That courier in turn gives the money
to a business in need of cash. That business then transfers an
equivalent amount of another currency to a foreign bank ac-
count belonging to a member of the money laundering organ-
ization. The account owner then withdraws the money in cash
and hands it back over to the drug traﬃcking organization.
No paper trail connects the ﬁnal cash in the hands of the drug
traﬃcking organization with the cash it originally obtained in
exchange for drugs.
    In early 2016, Gan recruited Seok Pheng Lim to work as a
courier. She was told to expect to conduct one to two transac-
tions per week, each ranging from $100,000 to $1 million. Lim
would receive United States currency from a drug traﬃcking
organization and give that cash to an American business that
would deposit an equivalent amount of Chinese renminbi
into a Chinese bank account. The money laundering organi-
zation would withdraw the renminbi as “clean” United States
or Mexican currency to give back to the drug traﬃcking or-
ganization.
    Each cash hand-oﬀ involved a series of communications
designed to maintain anonymity and security. For each trans-
action, Lim bought a “burner” phone and made up a false
name that she communicated to Gan. Gan would give his con-
tact at the drug traﬃcking organization that code name and
4                                                    No. 21-1990

the number of Lim’s burner phone. When Lim’s phone rang
and the voice on the other end uttered the code, she would
arrange a meeting time and place. The day of the hand-oﬀ,
Lim would send Gan the serial number of a one-dollar bill in
her possession. Gan would pass that number to the drug traf-
ﬁcking organization. When Lim and the drug traﬃcking cou-
rier met, Lim would show the bill to verify that she was the
correct courier to receive the cash. Lim would exchange that
dollar bill for the large sum of cash, with the dollar bill acting
as proof that the hand-oﬀ occurred.
    The money laundering business in which Gan, Lim, and
others were involved had multiple contacts with law enforce-
ment prior to the transactions at issue. In early 2017, authori-
ties seized over $1 million from transactions involving this
money laundering organization. In May 2018, authorities ap-
proached Lim and she began cooperating. Acting undercover,
she contacted Gan and recorded discussions about future
cash pickups. Recordings relating to three cash exchanges in
May and June 2018 formed the basis for the money launder-
ing charges at issue, though ample evidence—including the
ease with which Gan facilitated these complex transactions—
indicated that Gan had prior involvement.
    B. Gan’s Trial
    A federal grand jury returned a ﬁve-count indictment
against Gan. Count I alleged participation in a money laun-
dering conspiracy under 18 U.S.C. § 1956(h). Counts II
through IV alleged that Gan participated in three money laun-
dering transactions in violation of 18 U.S.C. § 1956(a)(1)(B)(i)
and (a)(1)(B)(ii). Count V charged Gan with conducting an
unlicensed money transmitting business under 18 U.S.C.
§ 1960(a). Gan pleaded not guilty and took his case to trial.
No. 21-1990                                                5

    The jury acquitted Gan on the Count I conspiracy charge.
The government presented evidence to support the conspir-
acy charge during direct examination of a Department of
Homeland Security agent who testiﬁed as an expert on money
laundering organizations. The agent testiﬁed about tran-
scripts from intercepted communications between other
members of the money laundering organization. These tran-
scripts did not contain messages sent or received directly by
defendant Gan himself, but the participants in the conversa-
tions discussed Gan and his involvement.
    The jury convicted Gan on Counts II through V for the
three recorded money laundering transactions and conduct-
ing the associated unlicensed money transmitting business.
Lim testiﬁed against Gan by describing her role as a courier
in these three transactions and many prior, uncharged trans-
actions. Lim’s testimony detailed the complex procedures
used in the money hand-oﬀs and demonstrated that Gan ar-
ranged for the drug organization clients to meet with her to
drop oﬀ the money. Lim also described other conversations
with Gan about the money laundering. These conversations
made clear that Gan was intentionally engaging in money
laundering for drug traﬃcking organizations and even seek-
ing out opportunities to expand the operation.
    As just one example, Lim walked the jury through a tran-
script of a conversation in which Gan used racist language to
describe the demographics of Detroit, concluding that “there
will be products” there because “Law and order are not
good.” Lim testiﬁed that she understood “products” to mean
“drug money.” Gan’s role in money laundering was clear
from Lim’s testimony, itself corroborated by intercepted
6                                                 No. 21-1990

communications and recordings of the three transactions in
which Lim participated undercover.
II. Law Enforcement Expert Testimony
    Gan challenges some expert testimony provided by the
Department of Homeland Security agent. Gan does not chal-
lenge the agent’s qualiﬁcation as an expert, her general testi-
mony explaining money laundering operations, or her inter-
pretation of coded language in intercepted communications.
He instead contends that the agent improperly went beyond
translating code words and phrases and provided wholesale
interpretations of uncoded communications that the jury
should have been left to interpret on its own.
    A. Background
     It is well established that, with a suﬃcient foundation, a
law enforcement expert may explain the methods and the jar-
gon and code words used in complex or unfamiliar criminal
enterprises. E.g., United States v. York, 572 F.3d 415, 421–23
(7th Cir. 2009) (explaining that law enforcement experts may
testify to “the meaning of drug code words”); United States v.
Winbush, 580 F.3d 503, 510–11 (7th Cir. 2009) (“Our court has
long recognized that testimony regarding the methods used
by drug dealers is helpful to the jury and therefore a proper
subject of expert testimony.”); United States v. Romero, 189
F.3d 576, 584–85 (7th Cir. 1999) (recognizing “the value of ex-
pert testimony in explaining a complicated criminal method-
ology”). Such testimony is proper under Federal Rule of Evi-
dence 702 when it helps the jury “to understand the evi-
dence.”
   Expert testimony ordinarily is not needed, though, to pro-
vide an “interpretation” of an unambiguous term or phrase
No. 21-1990                                                   7

that jurors can understand without expert help. See, e.g., York,
572 F.3d at 423, citing United States v. Rollins, 862 F.2d 1282,
1292 (7th Cir. 1988). Such testimony is not, in terms of Rule
702, helpful to a jury. Similarly, an expert witness may not
provide an interpretation of an ambiguous or obscure word
or phrase that is not based upon the witness’s expertise. Such
interpretations “would merely put an expert gloss on a con-
clusion the jury should draw.” Id.
     Whether an expert’s testimony is permissible under Rule
702 depends upon whether it would be helpful to the jurors
who lack the expert’s knowledge of and experience with the
relevant criminal enterprise. At the same time, in the ﬂow of a
trial, the boundaries between proper and improper opinion
testimony are not always sharp. Counsel and the trial judge
often may not care too much about exactly how the expert’s
testimony is structured or limited. We therefore review only
for an abuse of discretion a district judge’s decisions policing
that boundary. York, 572 F.3d at 429; Rollins, 862 F.2d at 1292.
Even if the fuzzy boundary was crossed, we will not reverse
if the error was harmless. York, 572 F.3d at 429–30.
   The government argues that Gan waived his challenge to
the expert testimony, but we do not agree. Although Gan did
not deliberately waive this issue, counsel did not object to the
vast majority of the testimony challenged on appeal. There
was one objection raised at a sidebar by Gan’s counsel to the
agent characterizing certain messages as “important.” The
judge properly overruled this objection, stating that as “an ex-
pert oﬀering an opinion, she can diﬀerentiate unimportant
and important parts of a conversation.” This objection did not
preserve for appellate review the broader objections Gan ar-
gues on appeal. As a result, we review the district court’s
8                                                    No. 21-1990

admission of the expert testimony under the plain-error
standard. See, e.g., United States v. Garcia-Avila, 737 F.3d 484,
488 (7th Cir. 2013). “On plain-error review, we may reverse if:
(1) an error occurred, (2) the error was plain, (3) it aﬀected the
defendant’s substantial rights, and (4) it seriously aﬀected the
fairness, integrity, or public reputation of the proceedings.”
United States v. Thomas, 933 F.3d 685, 690 (7th Cir. 2019), citing
United States v. Olano, 507 U.S. 725, 732–38 (1993).
    If Gan had raised at trial the objections he raises on appeal,
and if they had had merit, it would have been easy for the
court and prosecution to make adjustments. It rarely makes
sense for an appellate court to ﬁnd plain error and order a
new trial based on a failure to raise such easily corrected ob-
jections. In terms of plain-error review, we are not saying
there were errors, let alone plain ones, at steps one and two.
We decide the issue on the ground that we ﬁnd at step three
no eﬀect on Gan’s substantial rights, and we ﬁnd at step four
that the district court’s handling of this witness did not seri-
ously impugn the fairness, integrity, or public reputation of
judicial proceedings. See generally Olano, 507 U.S. at 736. Un-
der either an abuse-of-discretion or plain-error standard of re-
view, a harmless error does not merit reversal. United States v.
Causey, 748 F.3d 310, 319–20, 322 (7th Cir. 2014) (aﬃrming
conviction where handling of government witness’s dual-role
testimony was harmless error). An error is harmless if an av-
erage juror would not have found the prosecution’s case “sig-
niﬁcantly less persuasive” without the improper testimony.
Id. at 319, quoting York, 572 F.3d at 429.
    During the agent’s testimony, the government introduced
transcripts of intercepted communications that were not sent
or received by Gan but that discussed his participation in the
No. 21-1990                                                 9

money laundering. The prosecutor followed a pattern of read-
ing a few messages aloud and then asking the agent whether
she had an opinion as to what was discussed. She would reply
“yes,” and the prosecutor would then ask what that opinion
was. The agent would rephrase and summarize the messages,
and the prosecutor would follow up, asking how she reached
her conclusions. If the messages contained coded language,
she would explain the code. These exchanges contained a
combination of helpful decoding of jargon alongside rephras-
ing of the messages’ clear, noncoded contents.
    As one example of how the messages were introduced
during the agent’s direct examination, the prosecutor read an
exchange where a participant said: “I have another transac-
tion. Can it be done? It’s in the windy. For 300.” The other
participant conﬁrmed that yes, the transaction was possible,
and the ﬁrst participant said: “The meeting on Tuesday in
Chicago is conﬁrmed.” The prosecutor asked the agent for her
“opinions” of what was “going on” in that conversation. The
agent summarized: “This is a conversation … discussing a
money pickup in Chicago for $300,000.” When asked how she
reached that conclusion, the agent explained that “windy” is
“coded language for Windy City, Chicago” and that “‘300’ is
going to be $300,000. It’s very common for money launderers
to drop zeros. I’ve seen this a lot of times.”
   B. Analysis
    By reading blocks of messages aloud and then asking the
agent to summarize their contents, the prosecutor invited in-
terpretations of all language, coded or not. The procedure of-
fered advantages in terms of faster, more concise presentation
of evidence, but it also made at least some interpretation of
unambiguous, noncoded language inevitable.
10                                                No. 21-1990

   If Gan’s counsel had objected at trial, the ﬁx would not
have been diﬃcult. Questions could have been narrowed so
that the agent would have been asked to interpret only coded
phrases and jargon rather than entire unambiguous, non-
coded conversations. The examination of the agent would
have taken longer, but the same substance would have been
presented to the jury.
   Without pertinent objections at trial, Gan could prevail on
appeal only if he could show that the now-challenged testi-
mony aﬀected his substantial rights, meaning that it preju-
diced him. Because Gan cannot show prejudicial eﬀect, we
need not apply the ﬁrst and second steps of plain-error review
to decide whether there were any clear or plain errors. We
ﬁnd no prejudice for three principal reasons.
   First, the testimony challenged on appeal was most rele-
vant to the conspiracy charge on which Gan was acquitted.
The counts of conviction were supported by Lim’s testimony
and transcripts of communications involving Gan directly
that Lim, not the agent, testiﬁed about. Gan argues that the
agent’s testimony aﬀected his convictions by suggesting he
was predisposed to commit money laundering and under-
mining his defense of entrapment. But Gan challenges only
speciﬁc parts of the agent’s testimony. He has not explained
why these portions rather than her other permissible testi-
mony suggested Gan was predisposed to commit money
laundering based on his prior involvement in the operation.
    The agent’s uncontested general testimony—including
about how money launderers use serial numbers on dollar
bills as identiﬁcation and other methods of concealing their
identities while assuring the security of the money—matched
the methods that Gan used with Lim while she carried out
No. 21-1990                                                  11

money hand-oﬀs undercover. Gan’s familiarity with those
procedures tended to prove that he had prior experience in
money laundering, undermining the entrapment defense.
Additionally, Lim’s testimony conﬁrmed that before she be-
came a cooperating witness, Gan had directed multiple
money hand-oﬀs for which she served as the courier. Gan’s
experience with and predisposition for illegal money laun-
dering were brought out in many ways during the trial, inde-
pendent of the challenged testimony from the agent.
    Second, the agent did not work on investigating Gan’s
case, so she did not testify in a dual role as both a lay and
expert witness, where the risk of unfair prejudice can be
“more troublesome.” Garcia-Avila, 737 F.3d at 489. Gan’s chal-
lenge to the agent’s testimony relies heavily on our prece-
dents concerning dual-role testimony in which an agent testi-
ﬁes to her lay opinions based on observations during the rel-
evant investigation and to her expert opinions based on career
experience. In those cases, we have recognized a risk that if it
is not clear to jurors whether the witness is testifying in an
expert or lay capacity in answering a question, the jurors
could be confused about the basis of the testimony. E.g., York,
572 F.3d at 425 (noting how the “witness’s dual role might
confuse the jury”).
   For example, if the witness translates code words from
messages sent by the defendant, the jury might assume that
the witness is relying on facts outside the trial evidence (such
as perhaps interrogations of the defendant or others) rather
than on prior experience with similar cases. The jury might
give special weight to this witness’s testimony, assuming that
she based her opinions on information not presented at trial.
More generally, the jury could be “smitten by an expert’s
12                                                   No. 21-1990

‘aura of special reliability.’” York, 572 F.3d at 425, quoting
United States v. Brown, 7 F.3d 648, 655 (7th Cir. 1993). The ju-
rors could then have diﬃculty in examining the evidence in-
dependently and critically. See Smith v. Ford Motor Co.,
215 F.3d 713, 718 (7th Cir. 2000) (noting that the “soundness
of the factual underpinnings of the expert’s analysis and the
correctness of the expert’s conclusions based on that analysis
are factual matters to be determined by the trier of fact”).
Those potential concerns call for care in managing dual-role
testimony from law enforcement, though they should not be
diﬃcult to manage in response to timely objections. See gen-
erally United States v. Jett, 908 F.3d 252, 268–70 (7th Cir. 2018)
(suggesting procedures and jury instructions to help manage
risks of dual-role testimony).
    In this case, however, the agent testiﬁed only as an expert,
not as a fact witness. Her role as an expert who did not par-
ticipate in the case investigation was made crystal clear sev-
eral times during her testimony. The judge also drove the
point home, telling the jury that her testimony was “general
testimony, not relating to this—the alleged scheme in this case
or this defendant … And this defendant can only be convicted
on evidence directly relating to his participation in [ ] a con-
spiracy.” The clarity of the agent’s lack of participation in the
investigation removes concerns that the jury might have as-
sumed she had knowledge of facts outside of evidence aﬀect-
ing her interpretations of messages.
    The related third reason that the handling of the agent’s
opinions did not prejudice Gan is that we assume juries fol-
low the instructions they are given, absent evidence to the
contrary. E.g., United States v. Ajayi, 808 F.3d 1113, 1123
(7th Cir. 2015). The district judge instructed this jury to
No. 21-1990                                                   13

analyze the agent’s testimony “the same way you judge the
testimony of any other witness.” The instructions also told ju-
rors to consider her “qualiﬁcations, how she reached her
opinions and conclusions,” and her believability. The jurors
were free to interpret the messages diﬀerently than the agent
did and to discount her testimony, especially if they felt that
her expertise did not give her an advantage in interpreting
communications without code words or jargon.
    Given the strong evidence against Gan presented outside
of the challenged testimony, the fact that the testimony ad-
dressed a count on which Gan was acquitted, the lack of more
concerning dual-role testimony, and the jury instructions
guarding against accepting the agent’s testimony without
critical analysis, we ﬁnd no reversible error in admitting her
testimony.
III. Mens Rea in the Aiding and Abetting Instruction
    Next, Gan argues that his convictions should be reversed
because a jury instruction erred in describing the mental state
required to convict him on a theory that he aided and abetted
the money laundering. Gan’s counsel never objected to the in-
struction and in fact approved it before it was given.
    Federal Rule of Criminal Procedure 30 governs the deter-
mination of jury instructions in criminal trials and sets forth
how to preserve for appeal objections to the ﬁnal instructions.
Objection requires a party to state a “speciﬁc objection and the
grounds for the objection before the jury retires to deliberate.”
Fed. R. Crim. P. 30(d). “Failure to object in accordance with
this rule precludes appellate review, except as permitted un-
der Rule 52(b),” id., which allows review for a “plain error that
aﬀects substantial rights,” Fed. R. Crim. P. 52(b).
14                                                              No. 21-1990

    The parties and district court went through several rounds
of proposed jury instructions. The government’s ﬁrst pro-
posal included a version of Seventh Circuit Pattern Jury In-
struction 5.06 on aiding and abetting liability: “If a defendant
knowingly causes the acts of another, then that defendant is
responsible for those acts as though he personally committed
them.” While counsel debated other instructions, Gan never
made an issue of this one. At various times, his counsel and
the court labeled it “agreed,” “unopposed,” and “given with-
out objection.” Gan’s express approval of the aiding and abet-
ting instruction shows a failure to object under Rule 30(d), so
our review is limited to plain-error review under Rule 52(b). 1


     1Some of our cases have tried to distinguish between waiver and for-
feiture of jury instruction errors, asking for instance whether an attorney
stating that she has “no objection” to any instructions should constitute
waiver or still allow for plain-error review. E.g., United States v. Freed,
921 F.3d 716, 720 (7th Cir. 2019) (acknowledging “harshness” of finding
waiver from stating “no objection” and suggesting there are exceptions to
the waiver rule); United States v. Groce, 891 F.3d 260, 269 (7th Cir. 2018)
(noting difficulty of distinguishing between forfeiture and waiver in this
context); United States v. Natale, 719 F.3d 719, 729–31 (7th Cir. 2013) (stating
that affirmative approval of jury instruction can waive later challenge, but
noting that a court may still consider waived issue when interests of jus-
tice so require). Freed, Groce, and Natale did not turn on the difference,
since all ultimately found that the challenges failed even under plain-error
analysis. Freed, 921 F.3d at 720; Groce, 891 F.3d at 269; Natale, 719 F.3d at
731.
     Rule 30(d) gives clear instructions for appellate challenges to jury in-
structions. The rule does not distinguish between waiver and forfeiture.
Whether an attorney explicitly approves a particular instruction or notes
that she has “no objection” to any instructions, the attorney has failed to
present a specific objection as required under Rule 30(d). Under the rule’s
text, only plain-error review is allowed, but it is nevertheless allowed, not
prohibited on a waiver theory. Given the lack of distinction between
No. 21-1990                                                               15

    It is plain error to give a jury instruction that misstates the
mens rea requirement for a crime that is dictated by statute.
We have already said that the mens rea language challenged
by Gan in this pattern instruction “is obviously problematic.”
Freed, 921 F.3d at 721. As in Freed, however, we are not con-
vinced that the language aﬀected the defendant’s substantial
rights, which “usually means that the error ‘must have af-
fected the outcome’” of proceedings. United States v. Cotton,
535 U.S. 625, 632 (2002), quoting Olano, 507 U.S. at 734. We
ﬁnd no reversible error in the instruction.
    First, ample evidence supported Gan’s conviction under
alternate theories relying on unchallenged instructions and
even under a corrected version of the challenged instruction
itself. The jurors would have relied on the challenged instruc-
tion only if they thought both that Gan acted not as a principal
but as an aider and abettor, and that the couriers he directed
were unaware that they were participating in criminal activ-
ity. As Judge Durkin correctly noted in rejecting Gan’s post-
trial challenge to the instruction, there was ample evidence to
convict Gan for acting as a principal, in which case the jury
would have relied on an unchallenged instruction.



waiver and forfeiture in Rule 30(d), it is not clear that the distinction
should affect our level of review of jury instructions. In virtually every
trial, all attorneys will be required to state on the record whether they ap-
prove or object to jury instructions before they are given, making forfei-
ture through silence impossible. See Fed. R. Crim. P. 30. At least in the
absence of invited error, appellate counsel and we might do better to focus
on Rules 30(d) and 52(b) rather than wading into whether waiver is
shown. Cf. United States v. Muskovsky, 863 F.2d 1319, 1329 (7th Cir. 1988)
(even plain-error review not available for invited errors in jury instruc-
tions).
16                                                  No. 21-1990

    Further, there was suﬃcient evidence to convict Gan as an
aider and abettor directing couriers who were aware of the
illegality, in which case the jury would have relied on yet an-
other unchallenged instruction. Finally, even if the jury had
relied on the instruction at issue, the district court noted that
framing the question in terms of “willful” rather than “know-
ing” would not have made a diﬀerence. The diﬀerence can be
subtle to the point of being invisible. In any event, the evi-
dence lent strong support for ﬁnding that Gan acted willfully
in the sense that he knew what he was doing was illegal. Gan
has not oﬀered a persuasive explanation under which the jury
might have believed that he acted knowingly yet not willfully
in facilitating the money laundering through the complex
procedures he directed. The use of the jury instruction that
Gan approved did not result in a denial of substantial rights,
nor did it undermine the integrity or reputation of the pro-
ceedings. We will not reverse on plain-error review.
IV. Prosecutorial Misconduct
    Gan argues next that his Fifth Amendment right to a fair
trial was violated by prosecutorial misconduct in closing ar-
gument. He contends the government made improper re-
marks targeting the defense attorney and vouching for a wit-
ness. No objections were raised at trial. We ﬁnd no error, let
alone any plain error, in the challenged remarks.
     A. Background
   To determine whether alleged prosecutorial misconduct
occurred and calls for reversal, we ﬁrst read the challenged
remarks in isolation and decide whether they were improper.
United States v. Carswell, 996 F.3d 785, 796 (7th Cir. 2021). If
not, the challenge fails. If we do ﬁnd a remark improper, we
No. 21-1990                                                      17

then consider it in the context of the entire trial record to eval-
uate whether the remark deprived a defendant of the right to
a fair trial. We take into account: “(1) whether the prosecutor
misstated the evidence, (2) whether the remarks implicate
speciﬁc rights of the accused, (3) whether the defense invited
the response, (4) the trial court’s instructions, (5) the weight
of the evidence against the defendant, and (6) the defendant’s
opportunity to rebut.” Howard v. Gramley, 225 F.3d 784, 793
(7th Cir. 2000); see also Darden v. Wainwright, 477 U.S. 168,
181–82 (1986) (establishing factors). The weight of the evi-
dence is the most important factor. Carswell, 996 F.3d at 796.
    Defense counsel did not object to any of the challenged
statements during trial, so we review them only for plain er-
ror. No plain error occurred unless Gan “probably would
have been acquitted” if the prosecutor had not made the chal-
lenged remarks. United States v. Norwood, 982 F.3d 1032, 1053
(7th Cir. 2020) (citation omitted); see also United States v. Keler-
chian, 937 F.3d 895, 917 (7th Cir. 2019) (plain error requires de-
fendant to show remarks were obviously improper and “that
the outcome of the trial probably would have been diﬀerent
absent the prosecution’s remarks”), quoting United States v.
Hills, 618 F.3d 619, 640 (7th Cir. 2010). Reversals are exceed-
ingly rare for closing arguments that did not draw even an
objection at trial: “In essence, the question is whether the ar-
gument was so egregious that the trial judge was required to
intervene without a defense objection.” Kelerchian, 937 F.3d at
917.
18                                                 No. 21-1990

     B. Analysis of Challenged Statements
        1. Targeting Defense Attorney Personally
    We begin with the statements allegedly targeting the de-
fense attorney personally. Attorneys should not attack oppos-
ing counsel personally, but they may criticize opposing coun-
sel’s tactics and the strength of the evidence. See United
States v. Bloom, 846 F.3d 243, 254 (7th Cir. 2017) (the govern-
ment may point to the lameness of the defense and may “crit-
icize[ ] defense counsel’s tactics, [but] not defense counsel
personally”).
   Our cases illustrate this line between criticism of tactics
and personal attacks. We found no reversible error where a
prosecutor called defense counsel’s arguments “‘made up,’
‘absolutely false,’ ‘ridiculous,’ or ‘ludicrous.’” We said these
comments “were largely focused on the lameness of the de-
fense rather than defense counsel personally.” United States v.
Washington, 417 F.3d 780, 786–87 (7th Cir. 2005). We also found
no error where a prosecutor said that defense counsel was
“putting up a ‘smoke screen’” and that cross-examination was
so repetitive as to “border[ ] on a waste of the jury’s time.”
Bloom, 846 F.3d at 254.
    An impermissible personal attack did occur when a pros-
ecutor suggested even jokingly that defense counsel had com-
mitted a crime, saying that “defense counsel had apparently
broken the antenna oﬀ of someone’s car” and used it as a
pointing device during argument. United States v. Mealy,
851 F.2d 890, 903 (7th Cir. 1988). In a civil case we found that
comments were personal attacks where defense counsel re-
ferred “to plaintiﬀs’ lawyer disparagingly as ‘an amateur’ on
numerous occasions … [and] interfered with [her] legitimate
No. 21-1990                                                   19

attempts to raise objections, barking at her to ‘sit down’ and
‘stop interfering,’ and claiming in the presence of the jury that
she ‘didn’t know the rules.’ He literally grabbed papers out of
her hands….” Tyus v. Urban Search Mgmt., 102 F.3d 256, 261
(7th Cir. 1996) (ordering new trial on multiple grounds).
   Here, Gan challenges several of the prosecutor’s state-
ments during closing remarks, including that the defense the-
ory was “ridiculous,” a “trip to fantasy land,” and “garbage.”
Many of these challenged statements appear in the ﬁrst mo-
ments of the argument:
       Well, I hope you enjoyed your trip to fanta-
       syland where the defendant is a poor, misun-
       derstood ﬁsh salesman who accidentally laun-
       dered tens of millions of dollars for Mexican
       drug cartels. That is absolutely ridiculous. It is
       contrary to all of the evidence in this case, and it
       is designed to distract you. It is garbage. You
       should treat it like garbage, and you should
       throw it out. Let’s get back to reality. Three
       things that matter back here in the real world:
       evidence, law, and your common sense.
This language closely mirrors that challenged unsuccessfully
in Washington. 417 F.3d at 786–87 (rejecting challenge to call-
ing opposing counsel’s arguments “ridiculous” and “made
up”). The comments here all urged the jurors to focus on the
evidence. The prosecutor properly centered his rhetoric on
the weakness of the defense theory in the face of speciﬁc evi-
dence.
    Next, Gan challenges as a personal attack the prosecutor’s
statement that “try as they might to embarrass [Lim] about
20                                                 No. 21-1990

her personal life and the illnesses within her family, she stood
ﬁrm and she told you the truth … Defense counsel likes to talk
about illusions and magic, but none of that was involved.”
Defense counsel used the term “illusion” eight times in open-
ing remarks, saying, for example, that an “illusion of events is
being utilized by the government….” The prosecutor criti-
cized here a speciﬁc phrasing of the defense’s theory. It was
not a personal attack on the defense attorney. There was no
misconduct.
    Last, Gan complains that the prosecutor twice said during
closing that “lawyers mumble; evidence speaks.” In isolation,
perhaps this odd phrase could be interpreted as improperly
attacking an attorney’s manner, stature, or even speech im-
pediment. In context here, however, the prosecutor tied the
phrase to speciﬁc facts to demonstrate why the jurors should
disregard certain arguments from defense counsel in light of
evidence.
   The prosecutor ﬁrst used this phrase to counter what
“[d]efense counsel just got up here and told you, ‘My client
doesn’t do transactions in the United States.’” The prosecutor
asked the jury to compare this argument to speciﬁc messages
showing that Gan participated in transactions in Chicago.
    The second use came while discussing the defense’s the-
ory of entrapment. The prosecutor asked the jury to
“[e]xamine the power dynamic. Who’s calling the shots? …
Lawyers mumble; evidence speaks. Read the evidence.” The
attorney then read the portion of a transcript with Gan telling
Lim that there would be “product” in Detroit. In interpreting
the transcript, the prosecutor asked the jury to use “common
sense. He’s not talking about ﬁsh ﬂopping around on the
streets of Detroit. He’s talking about drug money, and he
No. 21-1990                                                       21

wants to expand there, because he wasn’t coerced; he wasn’t
tricked. He wanted to do it. He is expanding into Detroit be-
cause he’s predisposed to commit these crimes.” We ﬁnd no
misconduct in the use of the odd phrase to focus the jury on
speciﬁc pieces of evidence that conﬂicted with the defense
theory.
       2. Vouching
    Moving to the second category of challenged statements,
Gan argues that the prosecution improperly vouched for
Lim’s credibility. Vouching occurs when an attorney ex-
presses her personal belief in the truthfulness of a witness or
implies that facts not in evidence support a witness’s credibil-
ity. See, e.g., United States v. Brasher, 962 F.3d 254, 269 (7th Cir.
2020). Comments about a witness’s credibility are proper,
however, when they “‘reﬂect[] reasonable inferences from the
evidence’ rather than a personal opinion of the prosecutor.”
United States v. Chavez, 12 F.4th 716, 728 (7th Cir. 2021), quot-
ing United States v. Wolfe, 701 F.3d 1206, 1212 (7th Cir. 2012).
When a prosecutor comments on a government witness, it is
“well established that the government can point out that its
witnesses, under their plea agreements, are required to testify
truthfully.” United States v. Briseno, 843 F.3d 264, 272 (7th Cir.
2016) (internal quotation omitted).
    The challenged statements about Lim include that her tes-
timony “was authentic because she has no motivation to lie to
you,” and that she was “here to tell the truth, keep the deal,
and get oﬀ. She’s self-interested. Why would she risk losing
that 50 percent recommendation to spend up to 20 years in
prison just to frame up an innocent man?” These comments
properly explained facts in evidence about Lim’s cooperation
deal. The prosecutor speciﬁcally noted that “you heard her
22                                                         No. 21-1990

beneﬁt gets no better if [Gan is] convicted and no worse if he’s
acquitted. So why in the world would she risk getting up there
and telling you a fake story?” Gan also challenges the follow-
ing question posed by the prosecutor to the jury: “If she was
going to lie for the government, wouldn’t she have tossed in
some extra details to help us out?” In the same breath, the
prosecutor noted that Lim never claimed Gan directly ex-
plained to her that the money involved was drug proceeds, a
fact that would have helped the government. Finally, Gan
challenges the prosecutor’s statement that Lim said Gan “was
her friend. And you can see she was uncomfortable up there
because she felt bad and guilty about having to come out
about the truth of what they did.”
    These challenged comments about Lim’s credibility were
explicitly tied to the facts in evidence about her testimony, her
own deal, and inferences about her motives to be truthful.
None of the prosecutor’s statements about Lim implied that
he knew facts outside of the evidence aﬀecting her credibility
or expressed a bare assertion that he believed Lim was telling
the truth. We ﬁnd no misconduct. 2
V. Reliance on Acquitted Conduct at Sentencing
    Last, Gan challenges the district court’s consideration of
his acquitted conspiracy charge at sentencing. The district
judge found that the government proved the conspiracy-re-
lated conduct by at least a preponderance of the evidence. The
judge calculated Gan’s guideline range as 324 to 405 months
based on both the convicted and acquitted counts. Gan’s
guideline range based solely on the oﬀenses of conviction

     2 Gan also argues that the cumulative effect of errors requires a new
trial. Because we find no errors, this argument fails.
No. 21-1990                                                    23

would have been 135 to 168 months. The district court im-
posed a ﬁnal sentence of 168 months.
   Gan does not challenge the district judge’s ﬁnding that the
prosecution proved the conduct underlying the acquitted
charge “not just by a preponderance of the evidence but be-
yond a reasonable doubt.” Gan challenges more generally the
practice of considering acquitted conduct at sentencing. The
Supreme Court has held squarely that “a jury’s verdict of ac-
quittal does not prevent the sentencing court from consider-
ing conduct underlying the acquitted charge, so long as that
conduct has been proved by a preponderance of the evi-
dence.” United States v. Watts, 519 U.S. 148, 157 (1997); see also
United States v. Booker, 543 U.S. 220, 232–33 (2005) (mandatory
nature of Sentencing Guidelines made consideration of ac-
quitted conduct at sentencing inconsistent with Sixth Amend-
ment, but problem was remedied by rendering Guidelines ad-
visory). Nonetheless, Gan has preserved the issue for further
review by objecting to the practice at the sentencing hearing
and in brieﬁng before this court.
   The judgment of the district court is AFFIRMED.